Citation Nr: 1608943	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to service connection for arthritis, to include psoriatic arthritis, including as secondary to psoriasis due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to service connection for psoriatic arthritis.

The issue was before the Board in August 2013, when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the Veteran's claim of service connection for psoriatic arthritis in August 2013 for the purpose of affording the Veteran a VA examination and obtaining up to date medical treatment records. For the reasons discussed below, the Board finds that another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for psoriatic arthritis. See 38 C.F.R. § 19.9 (2015).

In the August 2013 Remand, the Board requested that the Veteran be afforded a VA examination. Following an examination, the VA examiner was asked to provide an etiological opinion regarding the Veteran's psoriatic arthritis, to include whether the psoriatic arthritis is due to his presumed exposure to herbicides during service. The examiner was directed to accept as true that the Veteran was exposed to herbicides during service.

The Veteran was afforded a VA examination in September 2013. The diagnoses included psoriatic arthritis involving the hands wrists and ankle area, osteoarthritis in the knees,  probably the low back and cervical spine area, and psoriasis. The VA examiner opined that the Veteran's psoriatic arthritis was less likely than not caused by or the result of his military service. As rationale, the VA examiner stated that there is no evidence of psoriasis or psoriatic arthritis in the service and the Veteran was diagnosed with psoriatic arthritis 26 years post service, so the psoriatic arthritis is not likely related to service. In addition, the VA examiner stated that there is no medical evidence to support that psoriatic arthritis is secondary to Agent Orange, and that it is not a presumptive diagnosis.

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, a Board remand confers upon an appellant the right to compliance with that order. Stegall, 11 Vet. App. 268, 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). Upon review of the opinion provided by the VA examiner, the Board finds the opinion to be inadequate for adjudication purposes. Specifically, the VA examiner did not discuss the February 24, 1969 diagnosis of arthritis in the Veteran's service treatment records. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); Stegall, 11 Vet. App. 268, 271. The VA examiner also did not discuss the multiple complaints in the Veteran's service treatment records of back pain, diagnosis of a lumbar sacral strain, dull aching left ankle pain, and diagnosis of an osteoid-osteoma of the distal left tibula, which formed the basis for the Board's prior remand. Finally, the rationale provided is inadequate, as it states only facts and does not explain the relevance of those facts to the opinion. For these reasons, the September 2013 opinion is inadequate for adjudication purposes and an addendum opinion must be obtained.

In a December 2015 appellate brief, the Veteran contends that his presumed exposure to herbicides caused his psoriasis in that the chemicals in the herbicides coming into contact with his skin caused him to develop psoriasis. He states that his psoriatic arthritis is due to the worsening of his psoriasis. 

The issue was originally framed as psoriatic arthritis.  However, in light of the diagnoses and other medical information of record, the issue has been recharacterized.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2. If possible, request that the VA examiner who conducted the September 2013 VA examination review the claims file and provide an addendum opinion. The claims file, including a copy of this Remand, must be available to, and be reviewed by, the VA examiner. The VA examiner should note such review in the examination report. 

If the September 2013 VA examiner is not available, obtain the requested opinion from another medical professional. If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. The claims folder must be made available to and reviewed by the VA examiner. 

The VA examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified current arthritic condition, to include osteoarthritis and psoriatic arthritis, had its onset in service or is otherwise related to service, to include as due to his presumed exposure to herbicides during service.

The VA examiner should accept as true that the Veteran was exposed to herbicides during service. 

The VA examiner should discuss the relevance of the February 24, 1969 diagnosis of arthritis in the Veteran's service treatment records, as well as the multiple complaints in the Veteran's service treatment records of back pain, the diagnosis of a lumbar sacral strain on December 16, 1969; dull aching left ankle pain documented in medical treatment records dated February 24, 1969, March 3, 1969, February 27, 1969, and July 13, 1972; diagnosis of an osteoid-osteoma of the distal left fibula on July 27, 1970; reports of swollen or painful joints, and arthritis, rheumatism or bursitis in an October 14, 1972 Report of Medical History; and complaints of shoulder arthralgia in cold weather documented in a October 14, 1972 record. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.


3. After completion of the above and compliance with the requested actions has been ensured, adjudicate the issue on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




